Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 6/14/2022.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simir Bayani (“Bayani”), U. S. Patent Publication No. 2013/0007435 and Shih et al. (“Shih”), U.S. Patent publication No. 2004/0153579.
Regarding Claim 1 and 18, Bayani teaches a method for enabling a pre-boot screen to be accessed remotely [Fig-2(pre-boot image at 114 to be accessed by server 106)], the method comprising:
during pre-boot on a computing system, creating, by a remote access basic input/output system (BIOS) module that is executed on a central processing unit (CPU) (CPU- 138a) of the computing system [Para: 0011(“generate a pre-boot image” of computing system 138)], a remote access part (pre-boot image handler 118) in a graphics processing unit (GPU) of the computing system and a remote access memory region (a memory space in image handler 118) in GPU memory [Para: 0020 and 0023(pre-boot image handle components 112-118 are part GUI, thereby part of a graphic processor and also image or graphic data can only handle by a graphic processor at this point); Fig-1];
copying, by the remote access BIOS module, a pre-boot screen from a local screen memory region (pre-boot image from memory region 114) in the GPU memory to the remote access memory region 0024(to memory space of 118 when “image handler 118 … transmit … image 114” to server 106)];
creating, by the remote access part, one or more network packets that include the pre-boot screen that was copied to the remote access memory region [Para: 0024(image 114 is transmitted as packet or file by file transfer protocol TFTP, see para: 0007)]; and
a network interface (interface of computing device 138) to send the one or more network packets to a remote access application executing on a remote computing system [Para: 0024(“transmit … the image 114” to server where the serve execute the image on the server as described in para: 0027)]. 
Bayani does not disclose expressly transferring, by the remote access part, the one or more network packets to a network interface card (NIC) to thereby cause the NIC to send the one or more network packets to remote computing system, a well-known feature in the art.
In the same field of endeavor (e.g., transferring packets in network environment) Shih teaches transferring, by the remote access part, one or more network packets to a network interface card (NIC) (to NIC 530) to thereby cause the NIC to send the one or more network packets to remote computing system [Pare: 0022(transmit packets to remote computer “through the NIC”)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Bayani’s teachings of a network interface (interface of computing device 138) to send the one or more network packets to a remote access application executing on a remote computing system   with Shih’s teachings of transferring, by the remote access part, one or more network packets to a network interface card (NIC) to thereby cause the NIC to send the one or more network packets to remote computing system for the purpose of providing a general purpose of compute capacities with multipath routing of data in network environment in order to have congestion free data flow. 
Regarding Claims 3 and 14, Bayani teaches in conjunction with creating the remote access part in the GPU and the remote access memory region in GPU memory, creating a local screen rendering part (by pre-boot image handler 116) in the GPU and the local screen memory region [Para:0024(116 instruct to construct a necessary pre-boot image)].  
Regarding Claim 13, Claim 13 is rejected on grounds corresponding to the reasons given above for claim 1 and Bayan furthermore discloses the one or more network packet including an IP address of the remote computing system [Para: [Para: 0027(pre-boot image packets delivered to intended server 106 according to an IP address, an inherent feature in order for pre-boot image handler 116 to assist in constructing a pre-boot image 132 in the remote system 106)].   
4.	Claims 2, 4-5, 7-9, 11, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayani and Shih as applied above (hereinafter “Bayani-Shih”) and Natu et al. (“Natu”), U. S. Patent Publication No. 2005/0055486.
Regarding Claim 2, Bayani-Shih teaches all the limitation of claim 2 as described rejecting claim 1   above. Bayani-Shih does not disclose expressly wherein the remote access BIOS module is a Driver Execution Environment (DXE) driver.
In the same field of endeavor (e.g., enable console redirection in a multiple execution environment), Natu teaches wherein a remote access BIOS module is a Driver Execution Environment (DXE) driver [Para; 0025(EFI driver execution environment for BIOS)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Bayani-Shih’s teachings of remote access BIOS executed in central processing Unit of a computing system with Natu’s teachings of a remote access BIOS module is a Driver Execution Environment (DXE) driver for the purpose of providing a system with a security module to securely communicate with another device on a network in order to have data integrity in the network communication. 
Regarding Claims 4 and 19, Natu teaches in conjunction with copying the pre-boot screen from the local screen memory region to the remote access memory region, sending, by the remote access BIOS module, a remote access request to the remote access part [Para: 0025(“360 is configured to capture the content of the I/O buffer 350 … a local screen … and may read the I/O buffer … and transmit the screen information to the EFI driver 370”)];
wherein the remote access part creates the one or more network packets in response to the remote access request [Para: 0022(“provide remote terminal 320 with screen information … pre-boot text screen” to system administrator in response to a request so that “the administrator may manage”].
Regarding Claim 5, Natu wherein the remote access request specifies an IP address of the remote computing system [Para: 0026 (EFI driver 370 communicate with remote terminal 320 over Ethernet connection requires IP address, an inherent feature of the remote terminal)]. 
Regarding Claim 7, Natu teaches wherein creating the one or more network packets that include the pre-boot screen comprise encapsulating the pre-boot screen in a payload of the one or more network packets [Para: 0022(a pay load provided in from of “local console 310 provides the remote terminal 320 with screen information … pre-boot text screen” where the pre-screen text or data is transmitted in network packets)].
Regarding Claims 8-9 and 16, Natu teaches wherein encapsulating the pre-boot screen in the payload of the one or more network packets as set forth above. One of ordinary skill in the art at the time of the invention was filed to have formatting the payload in accordance with an application layer protocol or a markup language based of design criteria of packet transfer infrastructure in order to have efficient system.
 Regarding Claims 11 and 17, Natu teaches receiving, by the remote access BIOS module, user input that was received at the remote computing system while the pre-boot screen was displayed on the remote computing system [Para: 0022(when system administrator executes a “command from the remote terminal”)]; and
implementing the user input on the computing system [Para: 0022(when “system administrator may manage local console 310 from the remote terminal”)].

5.	Claims 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayani, Shih, Natu as applied above (hereinafter “BSN”) and Bernath et al. (“Bernath”), U.S. Patent publication No. 2017/0180272.
Regarding Claims 6, 15 and 20, BSN teaches all the limitation of claim 6 as described rejecting claim 5   above. BSN does not disclose expressly wherein creating the one or more network packets comprises including the IP address in each of the one or more network packets.
In the same field of endeavor (e.g., communicating pre-boot information with another device), Bernath teaches wherein creating the one or more network packets comprises including the IP address in each of the one or more network packets [Para: 0015(“assign each packet in each packet stream subset an index by the at least one network interface representing an offset indicating a location” i.e., and an address was assigned each packet)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified BSN’s teachings of remote access BIOS executed in central processing Unit of a computing system with Bernath’s teachings of creating the one or more network packets comprises including the IP address in each of the one or more network packets for the purpose of reducing transmission error due packets not being delivered intended destination.
6.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayani and Shih as applied to claim 1 above (hereinafter “Bayan-Shih”) and further in view of Chung-Cheng Cheng (“Cheng”), U.S. Patent publication No. 2013/0104215.
Regarding claim 10, Bayan-Shih teaches all the limitation of claim 10 as described rejecting claim 1   above.    Bayan-Shih does not disclose expressly wherein transferring the one or more network packets to the NIC comprises using a peer-to-peer protocol.
In the same field of endeavor (e.g., system and device for managing network communicating), Cheng teaches wherein transferring the one or more network packets to the NIC comprises using a peer-to-peer protocol [Para: 0031(“network interface supports a Peer-to-Peer protocol”)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Bayan-Shih’s teachings of transferring one or more network packets as copying, by the remote access BIOS module, a pre-boot screen from a local screen memory region to the remote access memory region and transfer the packets to a remote access application with Cheng’s teachings of transferring the one or more network packets to the NIC comprises using a peer-to-peer protocol for the purpose of ensures that computing device can efficiently search the network for a file resource in order to reduce search time over network.

7.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayan-Shih and further in view of Hutzler et al. (“Hutzler”), U.S. Patent publication No. US 2012/0226910.
Regarding claim 12, Bayan-Shih teaches all the limitation of claim 12 as described rejecting claim 1   above. Bayan-Shih does not disclose expressly wherein creating the one or more network packets that include the pre-boot screen comprises encrypting the pre-boot screen.
In the same field of endeavor (e.g., system and device for managing data security in a network device), Hutzler teaches wherein a pre-boot screen comprises encrypting the pre-boot screen [Para: 0055].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Bayan-Shih’s teachings of transferring one or more network packets as copying, by the remote access BIOS module, a pre-boot screen from a local screen memory region to the remote access memory region and transfer the packets to a remote access application with Hutzler’s teachings of a pre-boot screen comprises encrypting the pre-boot screen for the purpose of ensuring network security and authentication process where only authorized personal able handle sensitive boot data.

Response to Arguments
8.	Applicant’s arguments, see “it failed to address claims 13 and 18, the office unquestionably failed to bear its initial burden”, filed 6/14/22, with respect to the rejection(s) of claim(s) 13 and 18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187